            Case 1:19-cv-01442-CCB Document 58 Filed 07/01/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


HEAVEN WHITE, Individually and on         *
Behalf of her three minor children,
et al.                                    *

                      Plaintiffs          *      Civil Action No.: 1:19-cv-01442-CCB

       v.                                 *

THE CITY OF ANNAPOLIS, et al.             *

                      Defendants          *

*      *        *     *       *    *      *      *      *       *       *      *      *
                                        LINE

       Effective July 1, 2020, undersigned counsel’s firm’s name will change to Karpinski,

Cornbrooks & Karp, P.A. The firm’s address and contact information remain the same.


                                                 Karpinski, Cornbrooks & Karp, P.A.

                                          By:            /s/ E. I. Cornbrooks, IV
                                                 E. I. Cornbrooks, IV, #28296

                                                        /s/ Michael B. Rynd
                                                 Michael B. Rynd, #28765
                                                 120 East Baltimore Street
                                                 Suite 1850
                                                 Baltimore, Maryland 21202-1617
                                                 410-727-5000
                                                 Fax 410-727-0861
                                                 scornbrooks@bkcklaw.com
                                                 mrynd@bkcklaw.com
                                                 Attorneys for Defendants City of Annapolis
                                                 and Mayor Gavin Buckley
          Case 1:19-cv-01442-CCB Document 58 Filed 07/01/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of July 2020, a copy of the foregoing Line was

electronically filed, with notice to:

P. Joseph Donahue, Esquire
The Donahue Law Firm, LLC
18 West Street
Annapolis, Maryland 21401

Kathleen M. Hughes, Esquire
Lisa M. Sarro, Esquire
Maryland Legal Aid
Anne Arundel County Office
P.O. Box 907
Annapolis, Maryland 21404
Attorneys for Plaintiffs



                                                          /s/ E. I. Cornbrooks, IV
                                                  E. I. Cornbrooks, IV
                                                  Counsel for Defendants City of Annapolis
                                                  and Mayor Gavin Buckley
